Citation Nr: 0843879	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for claimed PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The veteran's claim was the subject of a previous final 
rating decision.  The Board has a legal duty to address the 
"new and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  If the Board 
finds that new and material evidence has been submitted, it 
is bound by a statutory mandate to consider the merits of the 
case.  Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  It is noted that the RO has 
reviewed the matter on the merits.  Thus there is no 
prejudice to the veteran in the reopening and consideration 
on the merits below.

The Board is also aware that the veteran expressed 
disagreement with a January 2007 rating decision in which the 
RO denied the veteran's claims of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities.  The RO issued a Statement of the Case regarding 
the claimed peripheral neuropathy of the upper extremities in 
February 2008; however, to date, the veteran has not 
submitted a Substantive Appeal in response.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2008).  Accordingly, the issues of 
entitlement to service connection for claimed peripheral 
neuropathy of the upper extremities are not before the Board 
at this time.


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
previously denied by the RO in a rating decision in March 
2004.  There were no verified stressors and he reported he 
could not talk about it.  He was notified of this decision 
and his appellate rights, but did not perfect a timely 
appeal.

2.  The evidence received since a March 2004 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3.  The currently diagnosed PTSD is not shown to be due to 
event or incident of the veteran's period of service.  No 
claimed stressors can be verified.


CONCLUSIONS OF LAW

1. The RO's rating decision in March 2004 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The veteran's PTSD is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given that new and material 
evidence has been received to reopen the claim at this time, 
the Board finds that no further assistance in developing the 
facts pertinent to the veteran's claim is required at this 
time.  Otherwise, all appropriate notice was provided in 
January 2004 and June 2005 letters.  All indicated 
development has been undertaken.  There is nothing to suggest 
that there is additional evidence to be obtained or 
development to be undertaken.



I. New and Material

Service connection for PTSD was denied on the merits in a 
rating decision issued in March 2004, based on the RO's 
finding that the veteran had not presented a verified or 
verifiable stressor.  Further, the veteran had not presented 
evidence of a PTSD diagnosis.  The veteran did not thereafter 
file a timely appeal.  Because the veteran did not file a 
timely appeal in regard to the March 2004 rating decision, 
that decision is final.  The Board must first ascertain in 
this case whether new and material evidence has been received 
to reopen the claim.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the March 2004 denial 
(the last final adjudication of PTSD) included the veteran's 
service medical records; post-service VA treatment records 
dated October 2003 to November 2003; and, various lay 
statements and completed PTSD questionnaires submitted by the 
veteran generally reporting stressors and symptoms associated 
with his claimed PTSD.  However, by his own account, the 
veteran stated that he was unable to remember specific 
incidents, dates, or people relating to his time in Vietnam.

Since the March 2004 rating decision, the additional evidence 
received includes VA treatment records dated May 2005 to July 
2008; a May 2005 VA mental health clinic initial intake 
report diagnosing the veteran with PTSD; various additional 
lay statements and completed PTSD questionnaires submitted by 
the veteran repeating the general stressors and symptoms 
associated with his claimed PTSD; and, formal findings from 
the RO indicating the veteran's claimed stressors could not 
be verified.

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for PTSD.  Having 
reopened the veteran's claim, the Board finds final 
adjudication is warranted at the present time.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The service medical records are negative for any complaints 
or findings referable to PTSD or any other innocently 
acquired psychiatric disorder.  Service personnel records 
show that the veteran's military occupation was cook.  
Subsequent to service, the veteran asserts that he has PTSD 
due to his experiences in Vietnam.  Post service VA treatment 
records document the mental health treatment the veteran 
received for his claimed psychiatric disorder.  
Significantly, these treatment records do indicate a 
diagnosis of PTSD.

Regardless of the requisite diagnosis of PTSD, the fact 
remains that there is absolutely no credible supporting 
evidence to show that the veteran's claimed in-service 
stressor(s) occurred.  The veteran generally contends that 
his experiences in Vietnam were very upsetting.  He claimed 
to suffer from nightmares, memory loss and inability to 
socialize as a result of his time in Vietnam which resulted 
in his current PTSD.  

Despite the veteran's contentions, his claimed stressor(s) 
are simply not verifiable.  In this regard, by his own 
account, the veteran stated that he was unable to remember 
specific incidents, dates, or people relating to his time in 
Vietnam.  In April 2006, the RO issued a formal finding 
declaring the veteran had not provided sufficient information 
necessary to verify his claimed stressor(s).  In September 
2008, the RO found that review of the veteran's unit records 
simply could not produce a verifiable stressor sufficient to 
cause PTSD.  He has not provided specific events within a 
short time period allowing for a reasonable search.  

Accordingly, the veteran cannot meet the criteria for service 
connection for PTSD. The Board has considered the veteran's 
various lay statements.  However, the statements repeat the 
veteran's general contentions and simply do not provide 
evidence that the alleged stressor(s) actually occurred. 

The Board emphasizes at this point that this decision does 
not imply that the veteran is not sincere.  However, the law 
is clear the veteran's lay statements, by themselves, will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-396 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
statements as to the occurrence of the claimed stressors.  
See Gaines v. West, 11 Vet. App. at 357-58 (1998).

As the record fails to provide verification of the claimed 
stressor(s), service connection for PTSD is not warranted.   
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal is denied.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.  

Service connection for PTSD is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


